DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/306,688 filed on May 3rd, 2021. Claims 1-4 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-095659 filed on June 1st, 2020. A certified copy was received on May 20th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3rd, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 2 (lines 5-6), please change the recitation of “an inner peripheral surface of the oil chamber plate” to - - [[an]] the inner peripheral surface of the oil chamber plate - - as antecedent basis has already been established in claim 1 (lines 10-11).
	
	Regarding Claim 4 (line 2), please change the recitation of “provide hydraulic fluid to the oil chamber” to - - provide the hydraulic fluid to the oil chamber - - as antecedent basis has already been established in claim 1 (lines 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2020/0386275), hereinafter Murata.

Regarding Claim 1, Murata teaches a lock-up device (Fig. 1, “lock-up clutch” 18) for a torque converter configured to transmit a torque from a front cover to a transmission-side member through a turbine, the lock-up device comprising: 
a clutch part (“clutch pack” 26) disposed between the front cover (“front cover” 11) and the turbine (“turbine liner” 14); 
a piston (“piston” 32) movably provided in an axial direction (see Fig. 1), 
the piston (32) configured to bring the clutch part (26) into a torque transmission state (see Fig. 1); 
a sleeve (“pilot” 38) fixed (via “welded portion” 37) to an inner peripheral part of the front cover (11), 
the sleeve (38) having a piston support part (Examiner Fig. 1, 35a) and an annular first butt part (Fig. 1, “snap ring” 40), 
the piston support part (Examiner Fig. 1, 35a) configured to support an inner peripheral surface of the piston (Fig. 1, 32) to be movable in the axial direction, 
the annular first butt part (40) on an outer peripheral surface of the piston support part (Examiner Fig. 1, 35a); and 
“separator plate” 34) provided between the piston (32) and the turbine (14), 
the annular oil chamber plate (34) having an annular second butt part (Examiner Fig. 1, 36b) on an inner peripheral surface in contact with the first butt part (Fig. 1, 40), 
the annular oil chamber plate (34) configured to form an oil chamber (“hydraulic pressure chamber” 39) to which a hydraulic fluid is supplied between the oil chamber (39) and the piston (32).
Murata does not teach “the annular first butt part formed on an outer peripheral surface of the piston support part…the annular oil chamber plate having an annular second butt part on an inner peripheral surface butt-welded in contact with the first butt part”. However, the annular oil chamber plate (Fig. 1, 34) and the annular first butt part (40) lie in the same plane.
Murata teaches “A front cover 11 is fixed to an impeller shell 10 by welding (the reference numeral 13 denotes a welded portion)” [0036].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the non-permanent connection taught by Murata with the permanent connection taught by Murata, such that “the annular oil chamber plate having an annular second butt part on an inner peripheral surface butt-welded in contact with the first butt part”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a permanent connection between the annular oil chamber plate and the sleeve taught by Murata.

    PNG
    media_image1.png
    328
    472
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Murata

Regarding Claim 2, Murata teaches the lock-up device for a torque converter according to claim 1, 
wherein the sleeve (Fig. 1, 38) has an annular first engaging part (Examiner Fig. 1, 35c) having a diameter (outer diameter) smaller than that of the first butt part (Fig. 1, 40) on a front cover side (right side in Fig. 1) of the first butt part (40) on an outer peripheral surface of the sleeve (38), and 
the oil chamber plate (34) has a second engaging part (Examiner Fig. 1, 36c) having a diameter (inner diameter) smaller than that of the second butt part (36b) on an oil chamber side (right side in Fig. 1) of the second butt part (36b) on an inner peripheral surface of the oil chamber plate (Fig. 1, 34), 
the second engaging part (Examiner Fig. 1, 36c) engaging with the first engaging part (35c).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2020/0386275), in view of Momiyama et al. (US 10,077,826), hereinafter Momiyama.

Regarding Claim 3, Murata teaches the lock-up device for a torque converter according to claim 1, 
wherein the front cover (Fig. 1, 11) has a circular opening in a center (see Fig. 1), 
and the sleeve (38) further has a welded part (“welded portion” 37) inserted into the circular opening of the front cover (11). 
Murata does not teach “the welded part being laser-welded”.
Momiyama teaches “With the opening-side end portions abutting against each other, a high-energy beam such as a laser beam (R) is radiated toward the abutment surfaces (30, 31) from the radially outer side to weld the abutment surfaces to each other. Consequently, it is possible to perform welding accurately through easy processing in order to easily manufacture a fluid coupling with high precision that facilitates post-processing” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to manufacture the torque converter taught by Murata with the laser beam welder taught by Momiyama, such that “the welded part being laser-welded”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a torque converter of high precision and simplify the manufacturing process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2020/0386275), in view of Jewell (US 11,156,278).

Regarding Claim 4, Murata teaches the lock-up device for a torque converter according to claim 1, 
wherein the sleeve (Fig. 1, 38) further has an oil passage (not shown) to provide hydraulic fluid to the oil chamber (39; [0037] - “pilot 38 includes a passage for introducing the clutch operation oil to the hydraulic pressure chamber 39 and a passage for circulating the torque converter oil which is also used as the clutch oil”), and 
the oil passage (not shown) is formed between the piston support part (Examiner Fig. 1, 35a) and the first butt part (Fig. 1, 40) in the axial direction.
Murata does not explicitly teach “an opening of the oil passage is formed between the piston support part and the first butt part in the axial direction”.
Jewell teaches an opening (Fig. 1, “fluid channel” 32) of an oil passage (Fig. 2, 36) is formed inside of a turbine hub (20).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the oil passage taught by Murata with the opening taught by Jewell, such that “an opening of the oil passage is formed between the piston support part and the first butt part in the axial direction”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of efficiently filling the oil chamber taught by Murata with hydraulic fluid.
  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Yamashita (US 8,225,917), Tomiyama (US 6,938,744), Cai (US 11,143,280), Souers (US 11,162,566), Cai (US 10,428,925) and Hilty (US 10,337,595) listed in the attached "Notice of References Cited" disclose similar torque converter joining techniques related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659